Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5. 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 2, should it be “ the beam”?
Claim 42, line 6 “ in accordance with the first aspect of the invention…” is indefinite as it is confusing in scope.  It is unclear what would constitute the “first aspect of the invention”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 17-18 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jensen (EP2738322).
Jensen shows a support cable comprising a bar and a wire, the bar and the wire located side by side and joined exclusively together via a plurality of clips arranged in a spaced apart relationship with respect to each other along the support cable, each clip surrounding a particular section of the support cable, wherein the bar and the wire continuously abut each other as the wire extends along the length of the bar to define the support cable, wherein the wire comprises a strand.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 13-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (8919072) in view of Han (6751821) or Ahn (2009/0064610).
Han (figures 11-15) shows a structural beam (32) for defining a floor structure, the beam comprising a body having upper and lower faces and first and second sides, the upper and lower faces being spaced apart from each other a particular distance defining the depth of the beam, wherein the beam further comprises a plurality of 
Han does not show the beam being a prestressed beam with a plurality of passages extending longitudinally along the beam, the plurality of passages being arranged in a spaced apart relationship with respect to each other.
Han (figure 4a) shows the beam being a prestressed beam with a plurality of passages extending longitudinally along the beam, the plurality of passages being arranged in a spaced apart relationship with respect to each other
Ahn figure 5a shows the beam being a prestressed beam with a plurality of passages extending longitudinally along the beam, the plurality of passages being arranged in a spaced apart relationship with respect to each other.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Han’s structures to show the beam being a prestressed 
Per claims 2-3, Han (…072) as modified further shows the plurality of passages defining a plurality of first webs between neighboring passages and a pair of second webs between the first and second sides of the beam and the outermost passages, the first web having a width that is equal to the distance between neighboring passages and the second webs having a width that is equal to the distance between the first and second sides of the beam and the outermost passages, wherein the summation of the widths of the first webs and the second webs is greater or equal to the depth of the beam, wherein the passages comprises voided passages.
	Per claim 4, Han as modified further shows a plurality of group of strands are arranged in a spaced apart relationship with respect to each other and extending longitudinally along the beam.
Per claim 5, Han as modified further shows the beam comprises a first group of support cables adjacent the upper face of the beam, a second group of sets of second strands located adjacent the lower face of the beam, and a third group of two pairs of third strands, each pair located at one lower corner of the beam.
Per claim 6, Han as modified further shows the beam comprises five support cables (see figure 4a, Han; see 5B-5C of Ahn) located at an upper section of the beam arranged in a spaced apart relationship with respect to each other and extending from one side of the beam to the other side of the beam.

	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Han’s modified structures to show a second group of second strands comprises three sets of second strands, each set of second strands comprising five second strands arranged in a trapezoidal array located at a lower section of the beam, and a third group of third strands comprising two sets of three strands arranged in an L-shaped array, each set of three strands being located at one lower corner of the beam since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05; thus one having ordinary skill in the art would have found it obvious toe choose the proper number of strands for the sets to achieve the proper desired strengths for the different sections of the beam.
Per claim 13, Han (…072) as modified shows all the claimed limitations except the support members are spaced apart up to three meters with respect to each other.
 F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05; one having ordinary skill in the art would thus find it obvious to modify Han’s modified structure to show the claimed spacing in order to arrive at the desired optimum supporting strength for the floor.
	Per claims 14-15, Han (..072) further shows the fin plates of each support member extend from the sides of the beams are adapted to receive sides of floor panels to be attached to the sides of the beam (able to function as claimed), wherein each side of the beam comprises a plurality of support angles (42) arranged in a spaced apart relationship with respect to each other along the beam, the support angle defining attachment means for attaching the sides of the floor panel to the sides of the beam.
	
Claims 8-12, 20-23, 29-32, 34, 40, 41, 42 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (8919072) in view of Han (6751821) or Ahn (2009/0064610) as applied to claim 6 above and further in view of Jensen (EP2738322)
Han (figures 11-15) as modified all the claimed structural limitations except for 
each support cable comprises a bar and a wire located side by side and joined together via a plurality of clips arranged in a spaced apart relationship with respect to each other 
	Jensen figure 1 shows each support cable comprises a bar and a wire located side by side and joined together via a plurality of clips arranged in a spaced apart relationship with respect to each other along the length of the first strand, each clip surrounding a particular section of the each first strand.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Han’s modified structures to show each support cable comprises a bar and a wire located side by side and joined together via a plurality of clips arranged in a spaced apart relationship with respect to each other along the length of the first strand, each clip surrounding a particular section of the each first strand as taught by Jensen in order to provide strong reinforcing cable that is economical.
	Per claims 9-10, 20-23, Han as modified by Jensen further shows the bar and the wire abut each other and are joined together exclusively by the clips, wherein the wire comprises a strand.
	Per claim 11, Han as modified shows all the claimed limitations except for the bar comprises deformed reinforcing steel.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Han’s modified structures to show the bar comprises deformed reinforcing steel since it would ensure the cable is strong and able to provide the needed stress for the beam without elongation and breaking.
	Per claim 12, Han as modified further shows each of the second and third strands comprises a plurality of wires bundled together.

	Per claim 25, Han as modified shows all the claimed structures except for the infill panel comprising a mesh structure encased in a concrete slab..
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Han’s modified structures to show the infill panel comprising a mesh structure encased in a concrete slab since it is well known in the art to include mesh in concrete slab in order to reinforce concrete against buckling and examiner takes Official Notice of the well-known use of mesh in reinforcing concrete slab.
	Per claims 29-30, Han as modified shows all the claimed structures except for the
the floor structure further comprises a third beam and a second infill panel, the third beam being arranged in spaced apart arrangement with the first beam defining a spacing for receiving the second infill panel, the third beam comprising an inner side adapted for attachment of one side of the second infill panel and another side of the second infill panel being adapted for attachment to the outer side of the first beam, wherein the floor structure further comprises a fourth beam and a third infill panel, the fourth beam being arranged in spaced apart arrangement with the second panel defining a spacing for receiving the third infill panel, the fourth beam comprising an inner side adapted for attachment of a side of the third infill panel and the other side of the third infill panel being adapted for attachment to the outer side of the second beam.

Per claims 31-32, 34, 36-37, 41, Han further shows a plurality of columns arranged in a spaced apart relationship with respect to each other, at least one floor structure spaced apart from the ground and attached to the columns at a particular location along the columns, the building comprising outer and inner columns, the structure comprising a plurality of reinforcing beams extending between the columns, ends of each column segment being attached to the floor structures between which the column segment is sandwiched.  
Per claim 40, Han as modified further shows the structure comprising guardrails extending between the columns. 
.
Claim 19 is is/are rejected under 35 U.S.C. 103 as being unpatentable over  Jensen (EP2738322).
Jensen shows all the claimed limitations except for the bar comprises deformed reinforcing steel.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Jensen’s structures to show the bar comprises deformed reinforcing steel since it would ensure the cable is strong and able to provide the needed stress for the beam without elongation and breaking.
Claims 33, 35-36, 38-39 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (8919072) in view of Han (6751821) or Ahn (2009/0064610) and Jensen as applied to claim 31 or 32 above and further in view of Hovey (2008/0053014)
Han (figures 11-15) as modified all the claimed structural limitations except for 
cross bracing members extending between the columns.
	Hovey (figure 15 ) shows cross bracing members (58) extending between the columns.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Han’s modified structures to show cross bracing members extending between the columns as taught by Hovey in order to reinforce the columns against lateral forces and thus stabilize the building.

	Per claim 39, Han as modified further shows the inner columns are spaced apart with respect to each other in such a manner that each pairs of bracing members joining together the outer columns and the column segments of the inner column of a particular floor structure define a portion comprising at least one parking bay.	
Claims 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (8919072) in view of Han (6751821) or Ahn (2009/0064610) as applied to claim 1 and further in view of Casey (4553875) or Garrett (2011/0047920)
Han as modified shows all the claimed structural limitations except for ends of the beam comprise a concrete plug extending at least partially into the passages for sealing off the passages.
	Casey or Garrett either shows ends of the beam comprise a concrete plug extending at least partially into the passages for sealing off the passages.
	It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Han’s modified structures to show the ends of the beam comprise a concrete plug extending at least partially into the passages for sealing off the passages as taught by Casey or Garrett in order to provide ends for the openings of the beams.
Allowable Subject Matter
Claims 24-28, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art does not provide sufficient motivation to modify Han’s modified structures to show either the infill panel comprises a lightweight panel comprising lightweight joist with raised floor systems or the infill panel comprises a perimeter channel that is punched at intervals along the length to form tabs for connecting joists extending transversally from one side of the panel to the other side of the panel and arranged in a spaced apart relationship with respect to each other extending longitudinally along the panel in combination with other claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different building structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

4/10/2021